Title: Orders to Carpenter Wharton, 21 December 1776
From: Washington, George
To: Wharton, Carpenter



Sir
[Bucks County, Pa., 21 December 1776]

Lay in Provisions for Twenty thousand Men—at the following Places—and in the following quantities. At York Four Months. At Lancaster Two Ditto[.] At Mill Town Ten days. Besides the Provisions at these places, which are to be considered as Magazines, you should have some deposited on the Roads leading from Lancaster to Winchester in Virginia—And from the Head of the Bay to Alexandria in the same State, for the accommodation of the Troops in their March from the Southern Colonies.
You should also so far look round you as to know that there are in the vicinity of Philadelphia & in the City itself Provision enough to serve Ten thousand Men at least Six Weeks. but there will be no Occasion as yet for large purchases, or large deposits in this Quarter. Given at Head Qrs Bucks County this 21st Decr 1776.
